DETAILED ACTION
This application contains claims directed to the following patentably distinct species of nozzle covers:
	Species A - figures 1-24, 29-43, and 45
	Species B - figures 25-28
	Species C - figure 44

Species A-C are independent or distinct because they are depicted and disclosed as mutually exclusive and materially distinct structures of nozzle covers, with Species A being an automatically movable nozzle cover, Species B being a lighted nozzle cover, and Species C being a manually movable nozzle cover.  In addition, these species are not obvious variants of each other based on the current record.
 This application contains claims directed to the following patentably distinct species of control algorithms:
	Species I - Figure 41
	Species II - Figure 42

Species I and II are independent or distinct because they are depicted and disclosed as mutually exclusive and materially different control algorithms as disclosed in pages 67-68 of the specification.  In addition, these species are not obvious variants of each other based on the current record.

	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  the inventions require a different field of search (e.g., searching different classes/subclasses, different search strategies, or different search queries) and consideration of additional prior art references.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of one of Species A-C and one of Species I-II to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799